EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lee Cheng on 8/10/2022.

Claim 7, line 5 is amended as follows:  “microneedle array facing downward into the foam support sheet, and”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/25/2022 and in view of the Examiner’s amendment contained in this action, could either not be found or was not suggested in the prior art of record. With respect to claim 7, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a microneedle array and a foam support sheet, wherein the foam support sheet has an open cell surface on at least one side, the microneedle array is arranged on the open cell surface with a microneedle side of the microneedle array facing downward, and the microneedle array includes a water-soluble polymer or a water-swellable resin as a base., as recited in claim 7, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2003/0135161 to Fleming et al., which discloses a microneedle array sheet consisting (Fig. 7) of a microneedle array (microneedle array 310) and a foam support sheet (porous layer 350, which is open-celled foam; paragraph 58), wherein the foam support sheet (porous layer 350) has an open cell surface on at least one side (paragraph 58, porous layer 350 is described as being open-ceil, therefore at least one side will be an open cell surface), and the microneedle array is arranged on the open cell surface with a microneedle side of the microneedle array (side of microneedle array 310 having microneedles 330 thereupon) facing downward (downward is a relative term and without context in the claim to orient “downward” the Examiner is interpreting “downward” as the side facing cover 340), but Fleming et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783